Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bennie A. Mack, Jr. petitions for a writ of mandamus, alleging the district court has unduly delayed acting in his civil action. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the court has now adopted the magistrate judge’s recommendation and dismissed Mack’s action without prejudice to him filing a new complaint correcting the defects cited in the recommendation. Accordingly, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*334fore the court and argument would not aid the decisional process.

PETITION DENIED.